Citation Nr: 1719818	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-15 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for low back strain with compression fracture and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1950.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability more nearly approximates limitation of motion of 30 degrees or less when considering pain with motion; unfavorable ankylosis of the entire thoracolumbar spine or entire spine, neurologic impairment outside of those for which service connection is already in effect, and/or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period have not been shown.

2.  The Veteran's service-connected right lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  

3. The Veteran's service-connected left lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  

4.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected disabilities have rendered him unemployable.


CONCLUSIONS OF LAW

1. The criteria for an initial 40 percent rating for low back strain with compression fracture and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2015).

2.  The criteria for an initial rating in excess of 40 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8620 (2016).

3. The criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8620 (2016).

4.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

VA treatment records document complaint and treatment of low back pain radiating to the lower extremities.

A November 2007 MRI of the lumbar spine revealed lumbar spine scoliosis and multilevel degenerative changes.  The changes were most severe at L1/2 and L2/3.  An annular tear at L2/3 was also present.

On VA examination in January 2008, the Veteran endorsed low back pain, which he rated as 5/10 in severity and with activity it increased to 10/10.  It radiated to both feet.  He took Vicodin daily for back pain.  

Physical examination showed that the tendon reflexes at the knees and the ankles were absent bilaterally.  Sensation to vibratory stimulation was absent bilaterally.  There was decreased pinprick to the level of the knees bilaterally.  Straight leg raising sign was positive at 50 degrees on the right that ended at 55.  It was positive at 70 degrees on the left and ended at 75.  He could extend the back to 20 degrees, and flex the back 80 degrees.  Lateral movement to the right was 20 degrees and 25 to the left, while rotary movement was to 25 degrees right and left.  There was no additional limitation following repetitive use and no additional limitation during flare-up.  There was increase in paraspinous muscle tone on the right.  There was scoliosis with convexity to the left at the mid-lumbar level.  He had a slight limp of the left leg.

The examiner diagnosed degenerative joint disease of the lumbar spine with back pain, bilateral leg radiation, MRI evidence of multilevel disc protrusion, and severe disability with progression.  There had been no episodes of incapacitation over the last 12 months.

March 2008 x-ray revealed degenerative changes at the L4-L5 and L5-S1 facet joints.  There was scoliosis of the lumbar spine caused by degenerative changes.  There were severe degenerative changes at L1-L2 and L2-L3 levels with vacuum phenomenon.

EMG studies conducted in August 2008 revealed severe mixed sensorimotor axonal, demyelinating peripheral polyneuropathy as well as a bilateral low to mid lumbar spine radiculopathy with evidence of ongoing denervation in the right low- to-mid and left mid-lumbar paraspinals.

An August 2008 VA physical medical rehabilitation consultation report reflects that the Veteran endorsed bilateral leg pain and numbness in the feet.  He reported unsteadiness on his feet and occasional near-falls with mild contusion/bruising.  There was no pain with flexion, extension, side bending, or rotation.  There was no muscle atrophy.  Straight leg raising was negative.  Mild kyphoscoliosis was present.  Strength was 4/5 for right and left hip flexion and ankle plantar flexion but otherwise full.  Light touch was impaired on the soles of the feet bilaterally and pin prick was impaired on the right lateral calf.  Reflexes were 1/4 bilaterally at the knee and trace/4 at the ankles.  There was no spinous process, sciatic notch, or myofascial tenderness.  An impression of degenerative disc/joint disease, compression fracture, and peripheral neuropathy was noted.

A November 2008 VA physical therapy consult reflects that the Veteran still worked in plumbing/remodeling.  He ran a backhoe but had a coworker to help.

A February 2009 statement from a VA physician's assistant reflects that the Veteran was a patient of the VA Pain Management Center and had been diagnosed with chronic low back pain and bilateral lower extremity radiculopathy as a result of degenerative disc disease complicated by annular tear of the L2/L3 disc.  He had been treated with medications and physical therapy active range of motion exercises.  He was expected to undergo a series of steroid injections if that regimen failed.  The physician's assistant noted that the Veteran reported inability to perform his job as a result of this condition.

An October 2009 VA treatment report reflects that the Veteran endorsed back pain.  Examination of his back showed full active range of motion and rotation with only mild point tenderness noted at the L5/S1 junction.

On VA treatment in February 2010, the Veteran endorsed progressively worsening low back pain.  He described the pain as a deep stabbing ache with associated numbness down the bilateral legs in no specific distribution.  He described a constant baseline of pain with periods of exacerbation.  Aggravating factors included prolonged standing on walking.  Relieving factors were bed rest and use of pain medication such as hydrocodone.  For associated symptoms, he denied and bowel or bladder dysfunction.  

Objectively, examination of his back showed full active range of motion in flexion, extension, and rotation with mild point tenderness noted at L5/S1.  He was assessed with chronic low back pain and bilateral lower extremity pain secondary to multilevel degenerative disc disease.  Previous 2007 MRI showed annular tear of L2/L3 which accounted for his pain.

A May 2012 VA treatment report reflects that the Veteran had full flexion of the trunk with no pain.  Side bending was full, while extension and rotation were mildly restricted by pain.  There was no muscle atrophy.  Straight leg raising was negative.  Reflexes were 2/4 bilaterally for the knees and ankles.  Light touch was normal and muscle strength was 5/5.  There was spinous process tenderness and facet joint tenderness at L4/5.

Written statements dated in June 2012 from the Veteran's wife and daughters reflect their observations regarding his severe back pain.   They also noted that they had seen him fall due to leg numbness.

On VA treatment in March 2014, the Veteran ambulated with a cane.  Station and coordination were normal.  He was able to walk on the toes and heels.  Trunk range of motion revealed flexion to 90 degrees with no pain.  Extension was mildly restricted about 20 degrees.  Side bending was full.  There was no muscle atrophy.  Straight leg raising was negative.  Reflexes were 2/4 bilaterally for the knees and ankles.  Light touch was normal and muscle strength was 5/5.

An April 2014 independent medical review report from a private orthopedic surgeon reflects that he reviewed the Veteran's VA claims file and conducted an interview of the Veteran.  The reviewing physician summarized pertinent evidence from the file, including service treatment records, VA treatment records and examination reports, and the Veteran's lay statements.

During the interview with the Veteran, he reported that he worked as a plumber after discharge from service.  In 1953, he went to work with his son building houses.  In approximately 1989, he could no longer work consistently in respect to running a backhoe.  He stated that at this point in time, he basically became "the boss" and drove his truck to pick up materials.  His main input was financing the construction.  At the time of interview, he continued to work with his son and grandson building homes.  

The Veteran endorsed pain in the lumbar region on a constant basis.  The pain could be sharp enough to bring him to his knees at times.  He had to be extremely careful in how he bent over.  He could only sit for several minutes before his back pain increased and he had to get up and walk around to diminish the pain.  If he stood more than 2 to 3 minutes or attempted to walk more than 2 blocks, his back pain also increased.  He was frequently awakened at night from his sleep because of sharp pain in his lower back.  It was particularly difficult for him to go from a sitting to a standing position because of the back pain he experienced when performing this activity.  He stated that he had to use his arms to help go from a sitting to a standing position.

With respect to the left lower extremity, the Veteran experienced symptoms on a near-constant basis.  The pain radiated along the lateral aspect of his left thigh and leg and into the great toe of his left foot.  He experienced a drawing-type of pain that could be sharp and very painful.  He had frequent numbness of the left foot in particular.  He also had lost dorsal flexion of his left ankle compared to his right ankle/foot.  Most of the problem was with an inability to dorsal flex his left ankle because of weakness.  His left lower extremity symptom had made it extremely difficult to safely and efficiently drive a backhoe.

In regard to the right leg, the Veteran also experienced pain, which was sharp at times.  He did not note any weakness in any areas of his right lower extremity.

After an examination, review of history, and interview of the Veteran, the reviewing physician opined that the accelerated, symptomatic degenerative changes involving the lumbar spine were a result of his original in-service compression fracture.  He found that the evidence also supported a 40 percent rating on the basis of 4 or more weeks of incapacitating episodes were year, given that the Veteran reported that he was missing anywhere from 30 to 45 days of work per year because of incapacitating episodes when he was working in 1993.  

The examiner also opined that the Veteran had been unable to obtain or maintain substantially gainful employment of 40 hours per week since 1989 as a result of his chronic low back pain and compression fracture, as well as his degenerative disc disease.  He noted that while the Veteran was still working, he was limited to part time work at a family business consisting of driving to the jobsite and hauling supplies to the building sites.  He had limited ability to sit, stand, or walk before experiencing an increase in his lumbar and bilateral lower extremity symptoms.  

In an April 2014 written affidavit, the Veteran reported that he was self-employed with his own lawn care business.  He reported that he had been working in this business on-and-off since 2013.  He earned approximately 150 dollars per week if he was lucky.  The Veteran reported that he had worked in construction from the 1960s to 2007, but because of his service-connected back condition he was no longer able to work.  He worked one to two hours per day on average, and at times had to take off due to pain.  The Veteran also expressed that he would not be able to do sedentary work due to back pain while seated.  He had an eighth grade education and did not graduate from high school or obtain a general education diploma.

The Veteran also submitted records from the Social Security Administration documenting reported earnings from the period from January 2000 to December 2013.  That report notes earnings of approximately $6,500 and $5,500 in 2000 and 2001, respectively, but no other earnings during this time period.

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he was self-employed as a laborer/owner from 1983 to 1994.  He also reported that he was a laborer for a lawn care company from 2013, earning $100 per month.  He reported that he had completed 8 years of grade school and had a mechanical technology certificate.  He reported that he was no longer able to work full time due to back and leg pain.

In a second affidavit, the Veteran reported that he worked in construction for other companies until 1983, then he started his own construction business in 1983.  He stopped working construction in 1994 and had not worked full-time since that point.  He reported that, when he was working in construction, his job was to pick up necessary materials.  He was not able to do any physical work because of his back condition.  While he was working, he took time off approximately one to two weeks every two months because of his back.  When he owned his own business, he constantly took breaks.  He stopped working full-time in 1994 due to deterioration of his back condition.  He worked part-time 10 hours per week in his sons' lawn care business.  His job duties consisted of looking at what types of jobs his sons were asked to do.  The Veteran also reported that his back interfered with his ability to sit for significant periods of time or to drive.

A July 2016 VA back disability benefits questionnaire reflects the Veteran reported that he used a cane for ambulation and could not squat.  He had frequent falls and was unable to stand more than 20 to 30 minutes at a time.  The Veteran also endorsed pain in the back of both legs.  The Veteran further reported flare-ups that impacted the function of the back.  He took pain medication when the pain became intolerable.

Range of motion testing revealed flexion to 45 degrees with objective evidence of pain at 30 degrees. Extension was to 15 degrees with objective evidence of painful motion at 5 degrees.  Right and left lateral flexion and rotation were each to 15 degrees with pain at 10 degrees.  On repetitive motion testing, flexion was to 45 degrees, extension was to 15 degrees, and right and left lateral flexion and rotation were each to 15 degrees.  The examiner noted that the Veteran did not have additional limitation of range of motion following repetitive-use testing, but additional functional loss or impairment included less movement than normal, pain on movement, and disturbance of locomotion.

The Veteran had localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the back.

Muscle strength testing revealed 3/5 strength for right and left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were absent for the right and left knees and ankles due to L4, L5 compression.  Sensation was decreased in the right and left lower leg/ankle and feet/toes.  Straight leg raising was positive on both sides.  

The examiner noted that the signs and symptoms due to radiculopathy included moderate intermittent pain, severe paresthesia and severe numbness bilaterally.  Other signs or symptoms included shooting pain around the waist and both legs.  The examiner indicated that both sciatic nerves were involved, and that the disabilities were moderate.  No other neurologic abnormalities were indicated.

The examiner noted that the Veteran did not have intervertebral disc syndrome and incapacitating episodes.

The Veteran constantly used a cane for ambulation due to back pain.  Other symptoms or signs included burning feet.  The Veteran reported flare-ups of pain and stiffness that occurred 2 to 3 times per week, lasting 2 to 12 hours at a time.  The examiner noted that the Veteran was significantly limited during flare-up, with symptoms of pain and weakness.  It was not feasible to provide an estimated loss of range of motion during flare-up because the Veteran was not experiencing a flare-up at the time of examination, and the Veteran was also unable to speculate on any additional limitation.

The examiner diagnosed degenerative disc disease of the lumbar spine, lumbar strain, and compression fracture.  He also noted bilateral lower extremity radiculopathy.  He determined that these disabilities limited the Veteran's ability to carry more than 20 pounds, walk more than 50 yards at a time, walk more than 200 yards during an 8-hour period, stand up to 30 minutes at one time, or stand more than 3 hours during an 8-hour day.

II.  Increased Rating

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability and associated radiculopathy of the right and left lower extremities.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.    

A. Lumbar Spine

The Veteran's back strain with compression fracture and degenerative disc disease of the lumbar spine is rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

At the outset, the Board notes that in reviewing the VA examinations conducted during the course of the Veteran's appeal, Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While these range of motion findings are not reported on VA examination, as the Board herein is assigning the maximum rating allowable on the basis of limitation of motion, such findings are of limited probative value.  Accordingly, remand for an additional Correia-compliant examination is not warranted.

The aforementioned evidence reflects that the Veteran's lumbar spine disability has been manifested by consistent symptoms of pain and limited range of motion.  The Veteran's range of motion findings have been variable, with many treatment records noting full flexion and extension, but on examination in 2016 he experienced pain at 30 degrees of forward flexion.  When considering functional impairment on use and during flares of disability, in light of the objective evidence showing compression fracture and degenerative disc disease with neurologic impairment, the Board finds that the Veteran's lumbar spine disability more nearly approximated limitation of motion of 30 degrees when considering functional impairment on use and during flares of disability.  38 C.F.R. §§ 4.7, 4.40 and 4.45.  Thus, a 40 percent rating is granted.  

However, the Board also finds that a rating in excess of 40 percent is not warranted.  In order to warrant a higher rating, there must be the functional equivalent of unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned findings, it is apparent that the Veteran's lumbar/entire spine is not fixated or immobile, and the VA examiners have specifically denied ankylosis.  

The Board has considered the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, while the Veteran has endorsed flare-ups, there is no indication of the functional equivalent of ankylosis of the lumbar spine.

With respect to neurological impairment, the Board observes that the Veteran is already service-connected for right and left lower extremity radiculopathy associated with his service-connected lumbar spine disability, and these rating are discussed below in greater detail.  Separate ratings for any other associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  Even if the Board were to accept the independent medical examiner's assessment of incapacitating episodes occurring approximately 4 weeks during a 12-month period, such findings correspond to a 40 rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly a higher rating is not warranted on this basis.  

B.  Radiculopathy

The Veteran likewise contends that he is entitled to an increased rating for radiculopathy of the right and left lower extremities, which are each rated as 40 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8620.

Under Diagnostic Code 8620, neuritis of the sciatic nerve is rated as 20 percent disabling for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

Based on the above-discussed evidence, the Board finds that a rating in excess of 40 percent is not warranted for either lower extremity.  Under Diagnostic Code 8620, a next-higher 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  In this case, there is no indication of muscular atrophy, let alone marked muscular atrophy.  Muscle atrophy was specifically denied on 2016 VA examination, and no atrophy of the lower extremities has been noted in VA treatment records.

Moreover, while the record reflects pain, weakness, and numbness of the lower extremities, neurologic examinations have largely revealed diminished, but not completely absent, sensation in all planes, decreased strength but generally retaining 3/5 strength in the lower extremities, and decreased-but not absent-reflexes.  In addition, the 2016 examiner noted moderate to severe pain and numbness, consistent with a moderately severe disability, and determined that the disabilities overall were no more than moderate.

In sum, these findings are consistent with no more than moderately severe radiculopathy. Therefore, a 60 percent or greater rating is not applicable for either lower extremity.

C.  Both Claims

As the Veteran's symptoms have been primarily the same throughout the appeal period, the Board concludes that there is no basis for staged ratings of the Veteran's lumbar spine disability and radiculopathy of the right and left leg.  In this regard, the Board finds that a higher 40 percent rating for low back strain with compression fracture and degenerative disc disease of the lumbar spine is warranted, but that ratings in excess of 40 percent for this disability and right and left radiculopathy disabilities are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



III.  TDIU

The Veteran also contends that he is precluded from working due to his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

Here, the Veteran is service-connected for low back strain with compression fracture and degenerative disc disease of the lumbar spine (now rated as 40 percent disabling) and radiculopathy of the right and left lower extremities, each rated as 40 percent disabling.  A combined 90 percent rating has been assigned.

Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) for all periods relevant to the appeal.

On the Veteran's application for TDIU, along with various other statements and treatment records, he reported that he last worked full time at his own construction business in approximately 1993, and since that time had worked part-time in construction and lawn care for family businesses.

The evidence discussed above, including VA examinations and an independent medical review, supports a finding that it is at least as likely as not that the Veteran is unable to perform work-related tasks due to difficulties with lifting and carrying, walking, and standing associated with his lumbar spine and radiculopathy disabilities.  These impairments are incompatible with his previous work history of working in construction, plumbing, and lawn care, as this employment required a substantial amount of physical activity.  There is no history of sedentary employment, and the Veteran is not educated beyond an eighth grade level.

As a result of these work limitations caused by service-connected disabilities as reflected in the 90 percent disability rating, and in consideration of the opinions of record regarding the severity of the Veteran's service-connected lumbar spine and radiculopathy disabilities and their impact on his employability, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

The Board acknowledges the various treatment records and reports noting that the Veteran is still working, and he has given conflicting reports on the nature of his employment.  However, the Veteran has indicated that the income from these endeavors has been minimal, and the Board finds no reason to doubt the Veteran.  SSA records reflect no reported income since 2001, and the Veteran reported that he made approximately $150 per week in family business ventures, which is substantially below the poverty threshold in 2013 for a one-person household over the age of 65 ($11,173).  See Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

Therefore, resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.






ORDER

An initial 40 percent rating for low back strain with compression fracture and degenerative disc disease of the lumbar spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


